Title: To George Washington from Major General Benedict Arnold, 12 August 1780
From: Arnold, Benedict
To: Washington, George


					
						Dear Sir
						Head Quarters Robinsons-House 12th Augt 1780
					
					I am this Instant favored with your Excellencys Letter of Yesterday, On the 10th I received Advice from Col. Sheldon that the Enemy were embarking Troops & heavy Artillery, at White Stone and New York, which I thought would justify me in detaining the New York Militia, untill I received an Answer to my Letter of the 8th especially as very few of the Massachussetts & New Hampshire Militia have come in since that Time, & I am informed that two thousand of them have been ordered to Rhode Island, and the Officers present are of Opinion that very few more will join this Garrison, unless those are ordered here, which are said to be gone to Rhode Island.
					By inclosed Returns your Excellency will see that the Massachussetts & New Hampshire Militia Amount to only 1918 Rank and File 485 of which are on Command, which leaves 1433 in Garrison, and Col. Hay has requested two hundred Men to cut Wood & make Brick for the Use of the Garrison Next Winter, He informs me that the Wood must be transported a considerable Distance by Water, that the Vessells employed are so badly found with cables; Anchors and Sails that they cannot ply after the Middle of October, I find on Enquiry, that the Wood is destroy’d in the Vicinity of the Garrison, and unless a Stock is laid in this fall they will be put to the greatest difficulty for Fuel next Winter—Col. Hay is of Opinion that with 200 Men he can furnish a sufficient Quantity for the Garrison next Winter—I wish your Excellencys Directions in the Matter.
					The New York Levys under Col. Malcomb will march from this Post tomorrow for Haverstraw.
					I have ordered the remainder of the Rum requested by Col. Stewart to be forwarded on imediately; 60 of Col. Baldwins Artificers will be draughted and sent imediately to the main Army, The Order which your Excellency mentions respecting Forrage shall be strictly attended to.
					I think it requires very little Divination to foresee, that a Change in the Qr Masters Department in the Middle of a Campaign, will throw the whole into Confusion & be attended with more fatal Consequences, than any Abuses which are said to exist in the Department. If Materials are not furnished to compleat the Redouts and Works on the Point this fall, they will in a great Measure be defenceless this Winter, in a ruinous Condition by Spring, and a great Part of the Works which is done will be totally lost & to be done over again. With such Men and Materials as I have, I will do all that can be done.
					Inclosed is a Letter from Genl Parsons to Genl Howe, respecting a Flag, which he requests for Capt. Benedict to go to N. York, I beg your

Excellencys Instructions in this Matter, and on Flags in general. I have the Honor to be most respectfully, Your Excellencys most obt, and very humble Servt
					
						B. Arnold
					
				